Citation Nr: 1524040	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-22 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 2001 to September 2007 and had additional service in the Marine Corp Reserve, to include a period of active duty from July 2009 to August 2010.  He is in receipt of the Combat Action Ribbon.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The Veterans Benefits Management System (VBMS) contains a copy of the February 2015 brief, and the Virtual VA paperless claims system contains additional VA treatment records that were reviewed by the RO prior to the issuance of the June 2013 statement of the case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary in this case in order to secure outstanding records.  First, the Veteran's service treatment records contain a floppy disk that presumably contains additional service treatment records.  VA is required to assess a disability in relation to its history when making disability ratings determinations.  38 C.F.R. § 4.1 (2014); Moore v. Shinseki, 555 F.3d 1369, 1373-74 (Fed. Cir. 2009) (holding that missing service treatment records which pertain to the disability at issue may be relevant to a Veteran's request for a higher disability rating).  Here, the Veteran is appealing his initial evaluation which was awarded effective the day after his date of service discharge; accordingly, the potential STRs are close in time to the assignment of the evaluation on appeal and are relevant.  As the Board is unable to review the records on the floppy disk or convert the contents of that disk into a reviewable format, a remand is necessary for the AOJ to convert the documents from the floppy disk into a form that is accessible for the Board to review.  

Second, the RO attempted to secure the Veteran's service treatment records from his period of active service from July 2009 to August 2010 and found that the records were unavailable for review.  See, November 2011 Formal Finding on the Unavailability of Service Treatment Records.  The Veteran, however, had indicated that his records were sent to the Marine Forces Reserve (MARFORRES).  See, October 2011 statement.  The RO did not attempt to obtain the records from that facility.  Accordingly, on remand, the Veteran's service treatment records from July 2009 to August 2010 should be secured.  

Finally, as the record indicates that the Veteran receives recurring treatment for his PTSD at the VA healthcare system in Salt Lake City, any outstanding, relevant records should also be secured.    

Accordingly, the case is REMANDED for the following action:

1.  Review the service treatment records that are located on the floppy disk and either print out a copy of the records and associate them with the paper claims file or associate the records with the Veteran's electronic claims file (Virtual VA or VBMS).  If the effort to review the documents yields negative results, the inability to access such records must be documented for the record.  Required notice must be provided to the Veteran and he must be provided with an opportunity to submit the records.  

2.  Contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's unit, the Marine Forces Reserve (MARFORRES), and any other appropriate location, to request the Veteran's complete service treatment records from July 2009 to August 2010.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Request VA medical records from the Salt Lake City VA healthcare system.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, to include whether an updated examination is warranted, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




